11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Marvin Thompson,                                 * From the 35th District Court
                                                   of Brown County,
                                                   Trial Court No. CR25531.

Vs. No. 11-18-00296-CR                           * November 29, 2018

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Willson, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                    (Willson, J., not participating)

      This court has considered Marvin Thompson’s motion to dismiss his appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.